Order denying, on reargument, the motion to confirm the referee’s report and for leave to enter a deficiency judgment reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted to the extent of allowing plaintiff a deficiency judgment of $43,251.22 less $1,776.35, making the amount of the judgment $41,474.87. Section 1083-a of the Civil Practice Act has no application to this case, and no other valid ground is claimed for refusing plaintiff a deficiency judgment. In view of this determination, the appeals from the order denying plaintiff’s motion to amend the referee’s report and from the order entered April 12, 1934, granting motion for reargument and on reargument denying motion to amend the referee’s report and to direct the entry of a deficiency judgment, are dismissed. Lazansky, P. J., Kapper, Hagarty, Carswell and Tompkins, JJ., concur.